Title: James Madison to Frank Carr, 23 April 1833
From: Madison, James
To: Carr, Frank


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                Apl. 23. 1833
                            
                        
                        I have recd. from Mr. Peers President of the Transylvania University, a request of such information
                            concerning the University of Virga as might be useful to him in revising the code of the former, a task committed to him
                            by its Trustees. I am unwilling to decline altogether a compliance with an application which has so laudable an object;
                            and as doing the best I can in my decrepit condition, I must ask the favor of you to put under the same Cover with my
                            answer, & forward by the Mail, via City of Washington a copy of the original enactments, and
                            copies of all the successive enactments, shewing the changes & additions, suggested by experience. Be so good also as
                            to add to the collection a copy of the Ground plot of the University which was published some years ago. I am sorry to
                            give you this trouble, tho’, it will I am sure find an apology, in the motives, common to us on the occasion. If any
                            expence in the manuscript or printed copies of the documents referred to be incurred, enable me by an intimation of the
                            amount, however small, to replace the advance. With great esteem and cordial salutations
                        
                            
                                J. M
                            
                        
                    